Citation Nr: 0015574	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the left hemidiaphragm.

2.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the liver.

3.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the left hemithorax.   

4.  Entitlement to an increased (compensable) rating for 
scar, residual of an exploratory laparotomy.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the right flank and left upper 
abdominal quadrant.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
September 1976.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a March 1997 
rating decision by the No. Little Rock, Arkansas, Regional 
Office (RO).

In November 1998, the Board remanded the case to the RO for 
additional evidentiary and due process development.  That 
development has been accomplished and the case is returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.  

2.  The appellant's service-connected stab wounds to the left 
hemidiaphragm and left hemithorax are healed without any 
residual pulmonary dysfunction clinically shown.  The recent 
clinical evidence reveals no hemidiaphragm dysfunction; and 
any pulmonary impairment was medically attributed to 
longstanding history of smoking and early airway disease, 
rather than the service-connected chest stab wound.  

3.  Appellant has a healed liver injury without any residual 
liver impairment clinically shown.  

4.  Appellant's exploratory laparotomy residual scarring is 
well-healed and essentially nontender.  However, his 
complaints of pulling-type abdominal pain may reasonably be 
considered consistent with exploratory laparotomy scar 
adhesions.  The exploratory laparotomy scarring is more 
nearly analogous, or equivalent, to moderate, but not 
moderately severe, adhesions of the peritoneum.  

5.  Appellant's residuals of a stab wound to the right flank 
and left upper abdominal quadrant are manifested primarily by 
well-healed and essentially nontender, nonadherent scars.  
The scars have not been shown to be poorly nourished with 
repeated ulcerations; and do not result in any functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for appellant's 
service-connected residuals of a stab wound to the left 
hemidiaphragm have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, 
Code 6843 (1999).  

2.  The criteria for a compensable evaluation for appellant's 
service-connected residuals of a stab wound to the left 
hemithorax have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, 
Code 6843 (1999).  

3.  The criteria for a compensable evaluation for appellant's 
service-connected residuals of a stab wound to the liver have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.114, Code 7311 (1999).  

4.  The criteria for a 10 percent evaluation, but no more, 
for appellant's service-connected scar, residual of an 
exploratory laparotomy, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.20, 4.118, Code 7899-7805-7301 (1999). 

5.  The criteria for a compensable evaluation for appellant's 
service-connected residuals of a stab wound to the right 
flank and left upper abdominal quadrant have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.118, Code 7803, 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to appellant's claims for increased ratings, we 
conclude these claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), particularly in 
light of the Board's partial allowance herein of the 
exploratory laparotomy scar rating issue.  See also Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
these claims.  38 U.S.C.A. § 5107(a).  After reviewing the 
record, the Board is satisfied that all relevant facts with 
respect to these disability rating claims have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his service-connected 
disabilities in issue over the years are documented in the 
medical evidence.  Additionally, VA examinations were 
conducted in August 1999, and, in totality, are sufficiently 
detailed and comprehensive in describing the nature and 
severity of said disabilities.  There are also recent VA 
clinical reports which additionally shed light upon the 
relevant symptomatology manifested.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disabilities on appeal than that shown on 
said examinations.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) stated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), "[w]here...an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern."

Appellant contends and testified at a November 1997 RO 
hearing, in essence, that the service-connected stab wounds 
to the left hemidiaphragm, liver, left hemithorax, right 
flank, and left upper abdominal quadrant and scar, residual 
of an exploratory laparotomy, have been inadequately 
evaluated for rating purposes.  He alleges that the in-
service stab wounds penetrated his abdomen/thorax several or 
more inches deep, puncturing and damaging his lung, liver, 
and internal musculature/tissues; and that recent VA 
examinations focused on the external, not internal, scarring 
and failed to adequately assess other residual internal 
organ/musculature/tissue damage.  

I.  A Compensable Rating for Residuals of a Stab Wound to the 
Left Hemidiaphragm; and A Compensable Rating for Residuals of 
a Stab Wound to the Left Hemithorax

Traumatic chest wall defects, pneumothorax, etc., are rated 
under Diagnostic Code 6843, effective October 7, 1996, in 
accordance with a General Rating Formula for Restrictive Lung 
Disease, as follows:  A 100 percent evaluation requires 
Forced Expiratory Volume per one second (FEV-1) of less than 
40 percent of predicted value, or; the ratio of FEV-1/Forced 
Vital Capacity (FVC) of less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent evaluation may be assigned where there is FEV-1 of 
40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent evaluation requires 
FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 
10 percent rating requires FEV-1 of 71- to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
of 66- to 80-percent predicted.  

Appellant's service medical records reveal that during 
January 5-9, 1974, he was hospitalized for stab wounds to the 
chest wall and abdomen with resultant partial left 
pneumothorax.  A left closed chest tube by thoracotomy was 
accomplished (service connection is in effect for residuals 
of chest tube insertion involving the left 
shoulder/interscapular area).  After the third postoperative 
day, a chest x-ray revealed no evidence of pneumothorax or 
other abnormality.  He was discharged for three-weeks of 
convalescent leave.  In 1975, the lungs were clinically 
reported as unremarkable.   

On April 1977 VA examination, a chest x-ray study was 
unremarkable.  During December 1996 VA hospitalization for 
chest pain, heart disease was ruled out.  The lungs were 
unremarkable.  Appellant divulged that he had smoked a pack a 
day [of cigarettes] for the past 25 years.  An April 1997 VA 
social worker record indicated that appellant was employed 
full-time as an instrument technician.  

On March and December 1997 VA surgical examinations, 
appellant reported that he smoked approximately a pack of 
cigarettes per day and complained of occasional dyspnea.  He 
had a history of heart disease.  On that March 1997 
examination, a chest x-ray revealed slight elevation of the 
diaphragm, noted as due to abdominal obesity.  The lungs and 
cardiovascular system were unremarkable.  

On the December 1997 VA examination, appellant complained of 
increased difficulty working due to an inability to lift as 
much as was required.  Clinically, the examiner remarked that 
the appellant appeared to exaggerate his symptoms.  A 
spirometric study revealed FEV1 of 82 percent and FVC 
FEV1/FVC of 98 percent; and the spirometry was interpreted as 
within normal limits.  

Pursuant to the Board's remand, August 1999 VA examinations 
were conducted.  On August 1999 VA surgical examination, the 
examiner stated that appellant's breath sounds did not 
indicate any hemidiaphragm dysfunction.  On August 1999 VA 
general medical examination, it was reported that appellant 
had smoked one-and-a-half packs of cigarettes per day since 
he was a youngster.  He had no complaints of dyspnea and 
denied hemoptysis.  He complained of general left chest 
soreness occasionally aggravated by coughing.  Clinically, 
chest expansion was excellent.  He had a cough, but without 
wheezes, rales, or rhonchi.  A pulmonary function test 
revealed an FVC of 83 percent predicted normal value; FEV1 of 
80 percent; and FEV1/FVC of 95 percent (all pre-medication).  
A chest x-ray was unremarkable, except for slight elevation 
of the diaphragm.  In an August 1999 addendum, the examiner 
opined that no pulmonary/pleural scarring or other 
abnormality had been shown on chest x-ray; that slight 
elevation of the left hemidiaphragm on chest x-ray could be a 
normal variant; that pulmonary function test results revealed 
at most very mild restriction with early small airway 
obstruction that were related to longstanding history of 
smoking and early airway disease; and that these findings 
were unrelated to appellant's chest stab wound.  

A compensable evaluation would not be warranted under 
Diagnostic Code 6843 for either the left hemidiaphragm or 
left hemithorax wound residuals, since any pulmonary 
dysfunction appellant manifests has been medically attributed 
to unrelated disabilities, not the service-connected stab 
wounds of the left hemidiaphragm and hemithorax.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, said service-
connected residuals of stab wounds of the left hemidiaphragm 
and hemithorax have not been clinically shown to result in 
any functional impairment.  It is reiterated that any 
pulmonary impairment has been medically attributed to 
smoking, not the service-connected left hemidiaphragm and 
hemithorax wound residuals.  See August 1999 VA examination 
reports.  An extraschedular evaluation is not warranted, 
since the evidence does not show that said disabilities 
present such an unusual or exceptional disability picture as 
to render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The appellant has not 
been frequently hospitalized for said disabilities, nor have 
these disabilities, in and of themselves, been shown to 
markedly interfere with employment, particularly since he is 
presently employed full-time as an instrument technician.  
The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of these 
disabilities rating issues on appeal, for the aforestated 
reasons.  38 U.S.C.A. § 5107(b).  


II.  A Compensable Rating for Residuals of a Stab Wound to 
the Liver

Appellant's service medical records reveal that during 
January 5-9, 1974, he was hospitalized for stab wounds to the 
chest wall and abdomen.  An exploratory laparotomy revealed 
that the stab wound had entered the peritoneal cavity with 
small superficial laceration of the anterior left lobe of the 
liver.  However, no other intraperitoneal damage was noted; 
and the peritoneum and the entire wound were closed without 
complication.  He was discharged for three-weeks of 
convalescent leave.  In 1975, liver function test results 
were normal.  On December 1997 VA examination, liver function 
test results were within normal limits.  

Pursuant to the Board's remand, August 1999 VA examinations 
were conducted.  On August 1999 VA surgical examination, the 
liver was clinically described as nontender and nonenlarged; 
and the examiner opined that there were no associated 
functional limitations.  

On August 1999 VA general medical examination, appellant had 
no specific complaints pertaining to the liver.  
Significantly, in an August 1999 addendum, the examiner 
stated that liver function test results were completely 
normal and that there was no evidence of any liver disease or 
residuals of liver injury.  

It should be pointed out that the residuals of a stab wound 
to the liver are rated under Diagnostic Code 7311, which 
provides a noncompensable evaluation for healed liver injury 
without residuals.  With residual disability, injury of the 
liver is rated as peritoneal adhesions under Diagnostic Code 
7301.  Since the recent medical evidence and opinion 
unequivocally indicate that appellant has a healed liver 
injury without any residuals, a compensable evaluation for 
said disability is not warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss.  However, said 
liver wound disability has not been shown to result in any 
functional impairment.  An extraschedular evaluation is not 
warranted, since the evidence does not show that said 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has that disability, in and of itself, been 
shown to markedly interfere with employment, particularly 
since he is presently employed full-time as an instrument 
technician.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal, 
for the aforestated reasons.  38 U.S.C.A. § 5107(b).  


III.  A Compensable Rating for Residuals of a Scar, Residual 
of an Exploratory Laparotomy

Appellant's service medical records reveal that during 
January 5-9, 1974, he was hospitalized for stab wounds to the 
chest wall and abdomen.  An exploratory laparotomy was 
performed with a midline incision from the xiphoid process to 
the lower abdomen.  The operative findings revealed that the 
stab wound had entered the peritoneal cavity with small 
superficial laceration of the anterior left lobe of the 
liver.  However, no other intraperitoneal damage was noted; 
and the peritoneum and the entire wound were closed without 
complication.  He was discharged for three-weeks of 
convalescent leave.  In 1975, the incisional wound was 
clinically described as well-healed.  In early 1976, some 
wire sutures at the exploratory laparotomy incisional site 
were surgically removed because they caused irritation and 
abdominal pain.   

On April 1977 VA examination, appellant's incisional wound 
scar was clinically described as well-healed and 
approximately 10 inches long, without any associated weakness 
of the anterior abdominal wall/chest wall or herniation.  

An April 1997 VA social worker record indicated that 
appellant was employed full-time as an instrument technician 
and complained of pain and burning sensation in the abdominal 
area.  

On March and December 1997 VA surgical examinations, 
appellant reported that approximately 5-years earlier, he 
began having a small amount of left lower chest/upper 
abdominal pain related to activity, such as 
lifting/pulling/coughing.  On that December 1997 VA 
examination, appellant complained of increased difficulty 
working due to an inability to lift as much as was required.  
Clinically, the examiner remarked that the appellant appeared 
to exaggerate his symptoms.  The abdominal musculature was 
intact with adequate strength.  The laparotomy scar was well-
healed without any metallic sutures felt on palpation.  
Although a tiny umbilical hernia was present, the examiner 
noted that this was not "particularly related to this 
injury."  Although appellant complained of hyperesthesia on 
palpation of the incisional area, the examiner stated that 
this was inconsistent with the findings.  A negative piece of 
evidence includes the examiner's opinion that the examination 
results did not suggest "the scarring, either internally or 
externally, would cause any significant functional 
impairment."  

The positive evidence includes VA outpatient treatment 
records, which reveal that in January 1998, appellant 
complained of intermittent abdominal pain on lifting or 
awkward movements secondary to scar tissue.  In August 1998, 
he complained of an intermittent, pulling-type abdominal pain 
with lifting/twisting.  Clinically, he appeared obese with a 
well-healed, abdominal midline incisional scar.  
Significantly, the assessments included abdominal pain 
probably secondary to adhesions.  However, peritoneal 
adhesions were not specifically mentioned.  

Pursuant to the Board's remand, August 1999 VA examinations 
were conducted.  On August 1999 VA surgical examination, 
appellant denied any bowel problem.  Appellant denied any 
particular tenderness with respect to the abdominal scarring, 
but alleged tenderness inside his abdomen and in the 
abdominal musculature.  The examiner noted that there was no 
medical history suggestive of any intra-abdominal wound 
complications.  Clinically, there was a well-healed, 32-cm 
long, laparotomy scar extending from the xiphoid process, 
around the left side of the umbilicus, to just above the 
symphysis pubis.  The scar was described as not particularly 
tender and without herniation.  There was a less than 1-cm 
umbilical hernia, which the examiner stated was "tiny"; 
unrelated to the scar; and only present on intense Valsalva 
or abdominal crunch-type maneuvers.  Additionally, the 
abdomen was nontender; the abdominal wall had good muscle 
strength without any sensory impairment; bowel sounds were 
normal; and no abdominal masses were apparent.  
Significantly, the examiner opined that "there are 
absolutely no symptoms whatsoever suggestive of any 
complications associated with abdominal adhesions."  

Under Diagnostic Code 7339, a noncompensable evaluation may 
be assigned for postoperative ventral hernia, healed, with no 
disability and a belt not indicated.  A 20 percent evaluation 
requires a small postoperative ventral hernia, not well 
supported by belt under ordinary conditions, or a healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation requires a large postoperative ventral 
hernia, not well supported by belt under ordinary conditions.  
A 100 percent evaluation requires a massive, persistent, 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, 
Code 7339.

The tiny umbilical hernia (a ventral hernia) has been 
medically determined on said VA examinations to not be 
related to the service-connected exploratory laparotomy scar.  
However, even assuming arguendo that the umbilical hernia was 
related to the service-connected exploratory laparotomy scar 
(and, therefore, constituted a "postoperative ventral 
hernia"), a compensable evaluation would not be warranted 
under Code 7339, since the clinical evidence does not reflect 
that a supporting belt is indicated; that such a belt has in 
fact been issued; or that there is any severe weakening of 
the abdominal wall.  

The appellant's exploratory laparotomy scar has been rated 
noncompensable by the RO under Diagnostic Code 7805.  Under 
Diagnostic Codes 7803 and 7804, respectively, a 10 percent 
evaluation may be assigned for superficial scars that are 
poorly nourished with repeated ulcerations, or which are 
tender and painful on objective demonstration.  Other scars 
may be rated on the basis of limitation of function of the 
affected part under Diagnostic Code 7805.  Since the 
exploratory laparotomy scar has been clinically described as 
well-healed and essentially nontender without any functional 
impairment, and the scar has not been shown to be poorly 
nourished with repeated ulcerations, a compensable evaluation 
under Diagnostic Code 7803, 7804, or 7805 would not be 
warranted.  

The Board has considered other potentially applicable rating 
codes with respect to said disability in issue.  Under 
Diagnostic Code 7301, a noncompensable evaluation may be 
assigned for mild adhesions of the peritoneum.  A 10 percent 
evaluation requires moderate adhesions of the peritoneum with 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation requires moderately 
severe adhesions of the peritoneum with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation requires severe adhesions of the peritoneum with 
definite partial obstruction shown by X-ray, frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  NOTE:  Ratings 
for adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  

However, aside from complaints of abdominal pain, no clinical 
evidence of any disturbance of motility, actual partial 
obstruction, or reflex disturbances (as required by the NOTE 
set forth in Diagnostic Code 7301) have been clinically 
documented.  Therefore, a compensable evaluation under 
Diagnostic Code 7301 would not be warranted.

However, based on the actual January 1974 in-service 
operative records, it is the Board's opinion that the 
exploratory laparotomy involved dissecting abdominal 
musculature and may reasonably have resulted in postoperative 
scar adhesions (i.e., an adherent, exploratory laparotomy 
scar).  Additionally, appellant has alleged pulling-type 
abdominal pain in recent VA outpatient treatment records and 
on VA examinations that could reasonably be considered 
consistent with exploratory laparotomy scar adhesions.  Thus, 
applying Diagnostic Code 7301 by analogy and with resolution 
of all reasonable doubt in appellant's favor, the Board 
concludes that appellant's exploratory laparotomy scarring 
results in some functional limitation and is more nearly 
analogous, or equivalent, to moderate adhesions of the 
peritoneum manifested primarily by "pulling pain on 
attempting work or aggravated by movements of the body."  
Therefore, a 10 percent evaluation is warranted for the 
service-connected exploratory laparotomy scar residual under 
Code 7899-7805-7301.  

However, an evaluation in excess of 10 percent for that 
disability would not be in order, since the exploratory 
laparotomy scar residual is not more nearly analogous, or 
equivalent, to moderately severe adhesions of the peritoneum 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain; nor does that exploratory laparotomy scar residual 
result in any other significant functional limitation.   

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss.  However, the 
appellant's service-connected exploratory laparotomy scar 
residual manifested primarily by no more than intermittent 
pulling-type abdominal pain is adequately compensated for by 
the 10 percent evaluation awarded by the Board in its 
decision herein.  An extraschedular evaluation is not 
warranted, since the evidence does not show that said 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has that disability, in and of itself, been 
shown to markedly interfere with employment, particularly 
since he is presently employed full-time as an instrument 
technician.  


IV.  A Compensable Rating for Residuals of a Stab Wound to 
the Right Flank and Left Upper Abdominal Quadrant

Appellant's service medical records reveal that during 
January 5-9, 1974, he was hospitalized for stab wounds to the 
chest wall and abdomen.  A left closed chest tube by 
thoracotomy was accomplished (service connection is in effect 
for residuals of chest tube insertion involving the left 
shoulder/interscapular area).  In 1975, the wounds were 
clinically described as well-healed.  

On April 1977 VA examination, appellant's stab wound scars of 
the chest were clinically described as well-healed, 
nontender, and nonadherent.  There was no associated weakness 
of the chest wall or herniation.  

On March and December 1997 VA surgical examinations, 
appellant reported that approximately 5-years earlier, he 
began having a small amount of left lower chest/upper 
abdominal pain related to activity, such as 
lifting/pulling/coughing.  On that March 1997 examination, 
the stab wound scars were clinically described as well-
healed.  

On the December 1997 VA examination, appellant complained of 
increased difficulty working due to an inability to lift as 
much as was required.  Clinically, the examiner remarked that 
the appellant appeared to exaggerate his symptoms.  The stab 
wound scars were clinically described as well-healed.  There 
was an approximately 2-cm, healed scar over the lower 
anterior left costal margin; and a 2-cm, transverse scar over 
the lower costal margin on the right side (posterior axillary 
line) was clinically described as almost invisible.  A 
negative piece of evidence includes the examiner's opinion 
that the examination results did not suggest that "the 
scarring, either internally or externally, would cause any 
significant functional impairment."  

Pursuant to the Board's remand, August 1999 VA examinations 
were conducted.  On August 1999 VA surgical examination, 
there was a 2-cm, well-healed, nontender, nonadherent scar 
over the lower anterior left axillary line above the costal 
margin; and an approximately 1-2-cm, well-healed, scar over 
the posterior axillary line on the right side (about level 
with the inferior tip of the scapula) was clinically 
described as almost invisible.  The scars were clinically 
described as not having any tissue loss, herniation, or 
functional/cosmetic significance.  Thus, since the residuals 
of a stab wound to the right flank and left upper abdominal 
quadrant have been clinically described as manifested 
primarily by well-healed and essentially nontender scars 
without any functional impairment, and the scars have not 
been shown to be poorly nourished with repeated ulcerations, 
a compensable evaluation under Diagnostic Code 7803, 7804, or 
7805 would not be warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, which relate to functional loss.  However, said 
residuals of a stab wound to the right flank and left upper 
abdominal quadrant have not been shown to result in any 
functional impairment.  An extraschedular evaluation is not 
warranted, since the evidence does not show that said 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has that disability, in and of itself, been 
shown to markedly interfere with employment, particularly 
since he is presently employed full-time as an instrument 
technician.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal, 
for the aforestated reasons.  38 U.S.C.A. § 5107(b).  


ORDER

Increased (compensable) evaluations for residuals of a stab 
wound to the left hemidiaphragm, residuals of a stab wound to 
the liver, residuals of a stab wound to the left hemithorax, 
and residuals of a stab wound to the right flank and left 
upper abdominal quadrant are denied.  To this extent, the 
appeal is disallowed.

An increased evaluation of 10 percent for the service-
connected exploratory laparotomy scar residual is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

